Citation Nr: 1517313	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-06 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment (or debt) of VA education benefits in the amount of $18,788.99.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 2004 to March 2010.  The Veteran has additional Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the Department of Veterans Affairs (VA) Education Center in the Regional Office (RO) in Buffalo, New York, which denied the Veteran's request for waiver of recovery of the overpayment.  The Board has reviewed the Veteran's education file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1. The creation of an overpayment, in the amount of $18,788.99, was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran. 

2. The Veteran was at fault in the creation of the overpayment, and there is no fault on the part of VA. 

3. Repayment of the overpayment debt would not result in undue hardship to the Veteran.

4. Recovery of the overpayment would not defeat the purpose of the VA education program.

5. A waiver of the overpayment would result in unjust enrichment by the Veteran.

6. Recovery of the overpayment would not be against equity and good conscience.


CONCLUSIONS OF LAW

1. The creation of the overpayment in the amount of $18,788.99 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran.  38 U.S.C.A. 
§ 5302(c) (West 2014); 38 C.F.R. §§ 1.963(a), 1.965(b) (2014).

2. The criteria for waiver of recovery of the overpayment of the housing allowance portion of the VA education benefits in the amount of $18,788.99 are not met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process - Waiver of Recovery of an Overpayment

The Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to the claim for waiver of recovery of an overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (CAVC) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e., Chapter 51); therefore, the VCAA is not for application in this matter. 

The Board finds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2014).  In general, a veteran is not eligible for the housing allowance during periods of active duty for training (ACDUTRA).  In January 2012, the RO informed the Veteran that an overpayment was created for the housing allowance portion of the Veteran's education benefits because he was attending college at the same time he was on ACDUTRA service for a total of 192 days during the period between February 28, 2011 and January 6, 2012.  

In April 2012, the Veteran requested a waiver of repayment of the benefits on the basis that repaying the debt would result in financial hardship.  In June 2012, the RO informed the Veteran that a waiver of the debt was denied.  A January 2013 statement of the case explained to the Veteran the bases for denial of the request for waiver of overpayment, and afforded the opportunity to present information and evidence in support of the appeal.

Waiver of Recovery of an Overpayment Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.962.  A claimant has the right to dispute the existence and amount of the debt.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 1.911(c) (2014).  

Any indebtedness of a veteran can be waived only when the following factors are determined to exist: 1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver; and, 2) collection of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a) (2014).  Thus, a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment. 

The controlling legal criteria provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the U.S. Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: (1) Fault of debtor: where actions of the debtor contribute to the creation of the debt.  (2) Balancing of faults: weighing the fault of the debtor against the VA's fault.  (3) Undue hardship: whether collection would deprive the debtor or his or her family of basic necessities.  (4) Defeat the purpose: whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  (5) Unjust enrichment: failure to make restitution would result in an unfair gain to the debtor.  (6) Changing position to one's detriment: reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(a).

The Veteran contends that a waiver of repayment of the benefits is warranted because repaying the debt would result in financial hardship for him and his family.  He stated that his wife was unemployed in order to care to for their two children and that it was not feasible for her to work because any extra income she brought would not cover the cost of childcare for both children.  The Veteran also advanced that, if there were any reduction in his income or any extra expenses, there is a strong chance he might not be able to provide basic necessities for his family and may go into foreclosure or eviction.  The Veteran stated that, in order to reduce monthly expenses, he moved to Long Beach Island, New Jersey, but Hurricane Sandy hit that area two weeks later, so the Veteran and his family were evacuated and lived in a hotel on a military base.  After five days, they had to leave the hotel and ended up staying with family until they were allowed to retrieve their belongings from the island a week later.  He advanced that the only reason he was able to financially stay afloat during that period was due to the Federal Emergency Management Agency's financial assistance.  See July 2012 notice of disagreement (NOD); March 2013 Veteran statement.  

Initially, the evidence does not reflect, and the Veteran has not alleged, that the debt at issue was invalid.  Therefore, the validity of the debt will not be addressed in this decision.  

The Board next finds that the overpayment was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  While the Veteran did not notify VA of his ACDUTRA periods between February 2011 and January 2012 in a timely manner, and is at fault in failing to do so, the Board finds no fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.

As the evidence does not establish fraud, misrepresentation, or bad faith on the part of the Veteran, the Board will next determine if a waiver of recovery of the VA debt is warranted on the basis of equity and good conscience under 38 U.S.C.A. 
§ 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).  For the reasons discussed below, the Board finds that repayment of the Veteran's indebtedness in the amount of $18,788.99 would not violate principles of equity and good conscience, and that a waiver of the overpayment is not warranted.

The first two elements for consideration under 38 C.F.R. § 1.965(a) are the fault of the debtor, and balancing the fault of the debtor and VA.  The Board finds that the Veteran is at fault in the creation of the overpayment, and that there is no fault of VA that could be balanced against the Veteran's fault.  The Veteran indicated that he agreed that he is ultimately at fault in the creation of the overpayment.  See July 2012 NOD.  The record reflects that VA notified the Veteran on numerous occasions before and during the period in question that he was required to notify VA of any change in school enrollment or active duty status because some VA education benefits were not payable during active duty, and he was responsible for any resulting debt.  See e.g. January 2010, April 2010, May 2010, April 2011, June 2011, August 2011, September 2011, October 2011, and November 2011 VA notice letters.  Therefore, a reasonable person in the Veteran's position would have been aware that a change in active duty status triggered a responsibility to notify VA of such change.  The Board finds that the failure to provide such notification lies solely with the Veteran and that VA is not at fault.

The Board finds that repayment of the debt would not deprive the Veteran of the basic necessities of life.  As to the element of undue financial hardship, the regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor or his family of the basic necessities.  The Veteran advanced that collection of the debt would cause undue hardship and could potentially deprive him and his family of basic necessities.  See July 2012 NOD; March 2013 Veteran statement.  A June 2012 VA Form 4-1837 shows a finding, based on the April 2012 VA Form 5655, that repayment of the debt would cause undue hardship.  

The April 2012 VA Form 5655 shows that the Veteran reported monthly gross salary of $5,441 and total expenses of $5,560.  The April 2012 VA Form 5655  shows that some of the expenses were inflated, such as the monthly payment for utilities, or were unnecessary, such as the monthly payment for cable, internet, and phone, with additional monthly payment for cellular phone usage, and a second car.  Moreover, the Veteran reported a monthly property management fee of $88, a monthly property maintenance fee of $50, and a mortgage payment for a rental house in the amount of $880 per month; however, the record does not show that the Veteran reported any rental income from the property for which he reported both mortgage payments and property management and maintenance fees.  It is reasonable to infer that the Veteran was in receipt of rental income since he was paying a monthly property management fee and a mortgage payment on a rental property.  If there is no rental income, then the evidence suggests an underutilized potential for such rental income.  Such omission of reporting rental income weighs against the Veteran's credibility, and indicates that the Veteran either has additional income that he has not reported to VA or has potential for income that he has not yet utilized.  

The record also reflects that the Veteran had a cash amount of $8,884 in the bank, and that he owned a vehicle with a market value of $4,080 and leased another vehicle with a market value of $21,000.  This clearly demonstrates that, with some financial management, the Veteran has the financial means to pay the debt amount owed to VA while providing for the basic necessities for him and his family.  Ostensibly, the Veteran's spouse has chosen to stay home to care for the children, so a second vehicle is not necessary for transportation to employment.  For these reasons, the Board finds that repayment of the overpayment debt would not result in undue hardship to the Veteran.

With regard to the remaining elements pertaining to the principles of equity and good conscience as set forth by 38 C.F.R. § 1.965(a), the Board finds that recovery of the overpayment would not defeat the purpose for which the housing allowance was intended, and that failure of VA to collect the overpayment debt would result in unjust enrichment by the Veteran.  As part of education benefits, the housing allowance is intended to provide the Veteran with the funds with which he can secure a residence during the period of study.  During ACDUTRA periods, the Veteran received salary compensation that covered living expenses, which could be used towards securing a place to live.  Therefore, the Veteran was provided with the means with which he could secure a residence during ACDUTRA service days in the period between February 28, 2011 and January 6, 2012.  Recovery of overpayment of the housing allowance would not defeat its purpose because such purpose is already fulfilled by the receipt of compensation that could be used towards securing a residence.  Moreover, failure of VA to recover the overpayment of the housing allowance would result in unjust enrichment by the Veteran because he was not entitled to the housing allowance during ACDUTRA periods and he was notified of such ineligibility. 

Finally, the record does not reflect that reliance on the housing allowance portion of VA education benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  Based on the foregoing, the Board also finds that the criteria for waiver of recovery of the overpayment in the amount of $18,788.99 are not met.  See 38 C.F.R. §§ 1.963, 1.965.


ORDER

Waiver of the recovery of overpayment of the housing allowance portion of the Veteran's education benefits in the amount of $18,788.99 is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


